Citation Nr: 1412372	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the lower extremities, to include as secondary to a lumbar spine disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to May 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team).  Jurisdiction has been retained by the RO located in Montgomery, Alabama.

In August 2012, April 2013, and November 2013, these matters were remanded by the Board for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The Board acknowledges that in March 2014, the Veteran submitted a new statement relating to his claim without a waiver of consideration by the agency of original jurisdiction (AOJ).  As such, on remand, his statement may be reviewed by the AOJ and then readjudicated.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from May 1955 to May 1958.  He claims that he has a neurological disorder of the lower extremities, and bilateral knee DJD, as a result of his active service.  He asserts that these conditions were incurred in an in-service accident involving a 55-gallon drum rolling over his body.  In the alternative, he asserts that his neurological disorder of the lower extremities is secondary to his service-connected lumbar spine disability.  

In November 2013, the Board remanded the Veteran's claims in part so that he could be provided with new VA examinations.  The Veteran was subsequently afforded a new VA examination relating to his claims in January 2014, and February 2014 VA medical opinions were also obtained from a medical officer at the AMC.

With regard to the Veteran's claimed neurological disorder of the lower extremities, the January 2014 VA examiner opined that the Veteran's bilateral lower extremity peripheral neuropathy is less likely than not related to service or his service-connected back disability.  The examiner reasoned that the Veteran's peripheral neuropathy is attributable to his diabetes mellitus.

The February 2014 opinion was that the Veteran's neurological condition is less likely than not related to service.  The medical officer explained that she was in total agreement with the January 2014 VA examiner's opinion that it is related to the Veteran's diabetes mellitus.  At the same time, however, she went on to explain that the Veteran's neurological condition is "at least as likely as not" related to the normal aging process and his diabetes mellitus.  With regard to whether the Veteran's neurological condition was caused or aggravated by his service-connected lumbar spine disability, the medical officer opined she is in total agreement with the opinion of the January 2014 VA examiner.

Having carefully considered the above opinions of January 2014 and February 2014, the Board finds that, regrettably, another remand is necessary in order to clarify whether the Veteran's peripheral neuropathy of the lower extremities was caused by his active service, and whether it was caused or aggravated by his service-connected lumbar spine disability.  Although the January 2014 VA examiner opined that the Veteran's peripheral neuropathy was caused by his diabetes mellitus, the examiner did not address whether it was aggravated by his service-connected lumbar spine disability.  Also, while the February 2014 opinion was that the Veteran's condition is "less likely as not" related to his active service, she later opined by contrast that it was "at least as likely as not" due to aging or diabetes mellitus.  

Finally, as explained above, the February 2014 VA opinion cited to the January 2014 examiner's opinion regarding secondary service connection (saying she was in total agreement), yet the January 2014 VA examiner never clearly addressed aggravation.  Therefore, the Board finds that a remand is necessary to obtain a VA medical opinion to clarify whether the Veteran's peripheral neuropathy of the lower extremities was caused by his active service, and whether it was caused or aggravated by his service-connected lumbar spine disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also acknowledges that the Veteran's representative noted in his brief that the February 2014 Supplemental Statement of the Case (SSOC) did not separately list the issue of entitlement to service connection for a neurological disorder of the lower extremities (albeit the issue was discussed in the text of the SSOC after addressing the Veteran's bilateral knee claim).  

With regard to the Veteran's claim for service connection for bilateral knee DJD, the January 2014 VA examiner opined that the Veteran's bilateral knee DJD is less likely than not related to his active service, reasoning that it was more likely than not related to post-service employment, and because there was no evidence of any knee injury in service.

The February 2014 VA opinion was that the Veteran's bilateral knee DJD is "less likely than not" related to his active service, but reasoned that it is "at least as likely as not" related to natural aging process and post-service occupation as a mill worker.  Again, remand is required for clarification as to whether the Veteran's bilateral knee DJD is related to his active service (e.g., whether it is "at least as likely as not," "more likely than not," or "less likely than not").  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. Ask the same examiner who provided the January 2014 VA examination report to review the claims file, including a copy of this remand, the Veteran's recent March 2014 statement, and any other newly associated evidence, and to clarify as follows:

a) Whether the Veteran's peripheral neuropathy of the lower extremities is related to his active service, including the 55-gallon drum incident.  Please provide a complete explanation for the opinion.  

b) Whether the Veteran's peripheral neuropathy of the lower extremities is caused or aggravated by the Veteran's lumbar spine disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's neurologic disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disability.  Please provide a complete explanation for the opinions.  

2. Ask the medical officer who provided the February 2014 VA medical opinion to review the entire claims file, including a copy of this remand, the Veteran's recent March 2014 statement, and any other newly associated evidence, and to clarify as follows:

a) Whether the Veteran's peripheral neuropathy of the lower extremities is related to his active service, including the 55-gallon drum incident.  Please provide a complete explanation for the opinion.  

b) Whether the Veteran's peripheral neuropathy of the lower extremities is caused or aggravated by the Veteran's lumbar spine disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's neurologic disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disability.  Please provide a complete explanation for the opinions.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not"or "unlikely" (meaning that there is a less than 50% likelihood).  

[NOTE:]  Please be advised that the legal standard for the Board in service connection cases generally involves resolving all doubt in favor of the Veteran.  In light of the opinions that were provided regarding the claimed disabilities being at least as likely as not due to post-service or nonservice-connected disabilities, the clarifying opinions should address whether it is therefore "at least as likely as not" (50-50 probability) that the claimed disabilities are related to service or that the peripheral neuropathy is due to or aggravated by the service-connected low back disorder.

3. Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) that lists each issue separately.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

